Exhibit 10.1
 
Separation and Release Agreement
 
This Separation and Release Agreement (the “Agreement”) is made and entered into
this 14th day of August, 2012 (the “Effective Date”) by and between Ralcorp
Holdings, Inc. (“Ralcorp” and, together with its subsidiaries, divisions,
affiliates, predecessors and successors, the “Company”) and Walter N. George
(“Executive”).
 
In consideration of the mutual promises contained in this Agreement, the parties
agree as follows:
 
1. Status and Responsibilities.
 
Executive and the Company agree that Executive will remain on the job and
perform all of Executive’s duties until June 30, 2013 or such other date as the
Company and Executive mutually agree (“Separation Date”), at which time
Executive’s employment with the Company shall terminate.  After that date,
Executive will no longer be required to report for work or perform further
duties.  From the Effective Date to the Separation Date, the parties understand
and agree as follows:
 
a. Executive shall receive no less than the same monthly salary as Executive
received as of the Effective Date.
 
b. Executive shall perform whatever duties are assigned by the Company, provided
such duties are comparable to those presently performed by Executive.
 
c. The Company reserves the right to discharge Executive prior to the Separation
Date if Executive exhibits conduct disruptive to the Company or its Executives
or for any reason of gross misconduct.  If the Company terminates Executive for
disruptive conduct or gross misconduct, Executive shall only receive the pay and
benefits set forth in Section 2(c) and Section 2(f).
 
2. Payments and Benefits.
 
In consideration of Executive’s execution and performance of this Agreement and
upon the Separation Date, the Company agrees to the following:
 
a. The Company agrees to provide Executive until the Separation Date with
continued salary and benefits at the same level and rate as of the Effective
Date.  Upon the Separation Date, Executive will be removed from the Company’s
payroll.
 
b. The Company agrees to pay Executive a separation amount equal to $385,000.00
in one lump sum payment following the Separation Date in accordance with the
Company’s normal Executive payroll practices, including withholding and/or
deductions for income, social security and Medicare taxes.
 
c. Following the Separation Date, Executive and any covered dependents at the
time of the Separation Date shall, upon proper application, be eligible for
continuation coverage under the Company’s health, dental and vision group health
plans in accordance with Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”).  Executive shall be responsible for a portion of the cost
of COBRA continuation coverage based on the current cost sharing percentage for
active Executives under the plans, and the Company shall pay the remaining
portion for a period of three months (the “Benefit Subsidy Period”) or until
such time that Executive retains group health coverage under a subsequent
employer plan, whichever is earlier, subject to certain other limits required by
law.  Following the end of the Benefit Subsidy Period, Executive shall be
responsible for all costs associated with COBRA continuation coverage as
provided for by the Company’s benefit plans and procedures.
 
d. The Company agrees to reimburse Executive for executive outplacement
assistance from a service provider mutually agreeable to the Company and
Executive for a period of one-year following the Separation Date, up to a
maximum aggregate amount of $20,000.00.
 
e. Executive shall be entitled to receive an annual cash incentive award for
fiscal 2012 and a prorated annual cash incentive award for fiscal 2013, in each
case, if and to the extent approved by the board of directors of Ralcorp.
 
f. Executive shall be entitled to receive payment for all accrued but unused
paid time off less all appropriate deductions, including but not limited to,
state and federal income tax and FICA.
 
Executive and the Company acknowledge and agree that only the payments
identified in Section 2(e) and Section 2(f) will be considered benefit earnings
for applicable benefit plans of the Company.  To the extent not specified above,
any payments under this Section 2 will be paid to Executive on the next normal
payroll processing date after the later of (x) the Separation Date and (y) the
expiration of seven days after the execution and return of this Agreement
without Executive having revoked the Agreement.  Except as specifically provided
or modified in this Agreement, nothing herein shall restrict or be construed to
restrict Executive’s rights or entitlement to Executive’s pension, retirement
health benefits or other benefits to which an individual similarly situated to
Executive would be entitled.
 
3. Employment During the Benefit Subsidy Period.
 
Executive and the Company understand and agree that if Executive obtains and
begins employment with another company during the Benefit Subsidy Period,
Executive must notify the Company within seven days of accepting such position
and provide written verification to the Company regarding any applicable waiting
periods for benefits.  Upon eligibility for other group health plan benefits,
the Company will immediately terminate its payments under Section 2(c).
 
 
 
 
 
4. Release.
 
a. The promises and payments contained in Section 2 are in addition to any
wages, bonuses and commissions to which Executive already is entitled because of
Executive’s work for the Company.  Executive agrees to accept the promises and
terms in Section 2 in consideration for the settlement, waiver and release and
discharge of any and all claims or actions against the Company as detailed in
this Section 3.  Unless otherwise specifically provided for in this Agreement,
Executive hereby irrevocably and unconditionally releases, acquits and forever
discharges the Company and all predecessors, successors, assigns and any and all
current or former officers, directors, agents, Executives, partners and
representatives (the “Released Parties”) from any and all claims, complaints,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, including,
but not limited to, those that arose as a consequence of Executive’s employment
by the Company or arising out of the cessation of the employment relationship or
arising out of any acts committed or omitted during or after the existence of
the employment relationship, all up and through and including the date hereof,
but including and not limited to those claims which were, could have been, or
could be the subject of an administrative or judicial proceeding filed by
Executive or on Executive’s behalf under any federal, state or local law or
regulation, including but not limited to actions at common law or equity, in
contract or tort, and including, but not limited to, claims for back pay, front
pay, wages, bonuses, fringe benefits, any form of discrimination (including but
not limited to claims of race, color, sex, handicap/disability, religion,
genetic information, national origin, marital status, sexual orientation or
preference or age discrimination), claims under Titles 29 and 42 of the United
States Code, Title VII of the Civil Rights Act of 1964, as amended, the Family
and Medical Leave Act, as amended, the Executive Retirement Income Security Act
of 1974, as amended, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1990, as amended, the Occupational Safety and Health Act,
the Civil Rights Act of 1866, the Rehabilitation Act of 1973, as amended, the
National Labor Relations Act, as amended, the Fair Labor Standards Act, and/or
any other federal, state or local wage payment law; the Equal Pay Act, as well
as but not limited to any claim, right or cause of action under the Missouri
Human Rights Act, the Missouri Service Letter statute and all claims for
emotional distress, interference with contract, pain and suffering, compensatory
and punitive damages, costs, interests, attorney’s fees and expenses,
reinstatement or reemployment.
 
b. Other than as required by law or under power of subpoena, Executive agrees
not to assist, provide information acquired up to the date of this Agreement,
aid, or in any way cooperate with anyone seeking to pursue claims against or
otherwise litigate or initiate or file any claims or actions against the
Released Parties other than claims advanced under the auspices of an Equal
Employment Opportunity Commission investigation, hearing or
proceeding.  Notwithstanding the foregoing, Executive agrees that Executive will
not provide any third party with any information, statements or anything else
acquired up until the date of this Agreement which would be considered
assistance to them in their efforts to pursue claims, whether in tort or in
contract or pursuant to any other applicable theory of law or equity.
 
c. By execution of this Agreement, Executive expressly waives any and all rights
to claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C.
§621, et seq.:  (a) Executive acknowledges that Executive’s waiver of rights or
claims refers to rights or claims arising under the Age Discrimination in
Employment Act of 1967, is in writing and is understood by Executive; (b)
Executive expressly understands that by execution of this document, Executive
does not waive any rights or claims that may arise after the date the waiver is
executed; (c) Executive acknowledges that the waiver of Executive’s rights or
claims arising under the Age Discrimination in Employment Act is in exchange for
the consideration outlined in this Agreement which is above and beyond that to
which Executive is entitled; (d) Executive acknowledges that the Company
expressly advised Executive to consult with an attorney of Executive’s choosing
prior to executing this document and that Executive has been given a period of
not less than 21 days within which to consider this document; and (e) Executive
acknowledges that Executive has been advised by the Company that Executive is
entitled to revoke (in the event Executive executes this document) Executive’s
waiver of rights or claims arising under the Age Discrimination in Employment
Act within seven days after executing this document and that said waiver will
not and does not become effective or enforceable until the seven day revocation
period has expired.  This Agreement shall not become effective or enforceable
until the revocation period has expired and no payments pursuant to this
Agreement shall be made until the eighth day following execution of this
Agreement.
 
d. This Agreement may be revoked by Executive by providing written notice of
revocation to Company within seven days of Executive’s execution of this
Agreement.  Any revocation must be in writing and delivered by the close of
business on the seventh day from the date that Executive signs the Agreement,
addressed to the Company, P.O. Box 618, St. Louis, Missouri 63188-0618,
Attention:  General Counsel.
 
5. Non-Solicitation.
 
To the full extent permitted by applicable law and in light of the additional
consideration provided in this Agreement, Executive agrees that for a period of
12 months after the Separation Date, Executive will not:  (a) directly or
indirectly, solicit as an employee, independent contractor or otherwise, any
person who was a salaried and bonus eligible employee of the Company at any time
during the term of Executive’s employment with the Company or in any manner
induce or attempt to induce any employee of the Company to terminate his or her
employment with the Company; or (b) interfere with the Company’s relationship
with any person or entity who was a customer or supplier of the Company on the
Separation Date.  This Section 5 supersedes any non-solicitation covenant set
forth in any prior agreement entered into between the Executive and the Company,
including without limitation that certain Restricted Stock Unit Award Agreement,
dated February 15, 2012, and that certain Cash-Based Long-Term Incentive
Compensation Award Agreement, dated February 15, 2012.
 
6. Non-Competition.
 
To the full extent permitted by applicable law and in light of the additional
consideration provided in this Agreement, Executive agrees that for a period of
12 months after the Separation Date, Executive will not, directly or indirectly,
in a competitive capacity, engage or invest in, own, manage, operate, finance,
control or participate in the ownership, management, operation, financing or
control of, be employed by or under contract with (including as a director,
advisor, or consultant), lend Executive’s name or any similar name to, lend
Executive’s credit to or render services or advice to, or plan or prepare to do
any of the foregoing with any business organization or entity whose products or
activities compete or intend to compete with the Company in the United States or
Canada on food products produced by the Company (“Competing Company”) on the
Separation Date; provided, however, that Executive may purchase or otherwise
acquire up to (but not more than) five percent (5%) of any class of securities
of any entity (but without otherwise participating in the activities of such
entity) if such securities are listed on any national or regional securities
exchange or have been registered under §12(g) of the Securities Exchange Act of
1934, as amended.  For purpose of this Agreement, a business entity or
organization shall be a Competing Company only if more than ten percent (10%) of
its aggregate gross revenues and more than ten percent (10%) of its aggregate
net income are derived from products or activities which compete or intend to
compete with the Company’s food products in the United States and Canada.  It is
expressly understood and agreed that although Executive and the Company consider
the restrictions contained in this paragraph to be reasonable, if a final
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this paragraph is an
unenforceable restriction against Executive, the provisions of this paragraph
shall not be rendered void, but shall be deemed amended to apply as to such
maximum time and territory and to such other maximum extent as such court may
judicially determine or indicate to be enforceable.  This Section 6 supersedes
any covenant not to compete set forth in any prior agreement entered into
between the Executive and the Company, including without limitation that certain
Restricted Stock Unit Award Agreement, dated February 15, 2012, and that certain
Cash-Based Long-Term Incentive Compensation Award Agreement, dated February 15,
2012.
 
7. Confidentiality.
 
Executive acknowledges that Executive has held positions of trust and confidence
with the Company and that during the course of Executive’s employment, Executive
has been exposed to and worked with others in the employ of the Company sharing
data, trade secrets, research and development information, technical processes
and material which are proprietary in nature, confidential to the Company and
not generally available to the public or its competitors and which, if divulged,
would be potentially damaging to the Company’s ability to compete in the
marketplace.  Executive agrees to abide by all confidentiality obligations
undertaken while an Executive of the Company and as set forth herein.  Executive
will maintain such confidential and proprietary information and trade secrets in
strict confidence and not disclose such information to any person except as
required by law.  Executive shall not be in breach of this provision if
Executive is subpoenaed and required to disclose information; provided that
Executive notifies the Company promptly before any such disclosure is made.
 
8. Cooperation.
 
Executive agrees that upon reasonable request by the Company, Executive will
participate in the investigation, prosecution or defense of any matter involving
the Company or any matter that arose during Executive’s employment, provided the
Company shall reimburse Executive for any reasonable travel and out-of pocket
expenses incurred in providing such participation at its request, the purpose of
which reimbursement is to avoid the cost to Executive and not to influence
Executive’s participation.
 
9. No Admissions of Wrongdoing.
 
This Agreement shall not in any way be construed as an admission by Executive
that Executive has acted wrongfully with respect to the Company or any other
person, or that the Company has any claims whatsoever against Executive, and
Executive specifically disclaims any liability to or wrongful acts against
Company, its Executives or agents, or any other person.  Further, this Agreement
shall not in any way be construed as an admission by the Company that it has
acted wrongfully with respect to Executive or any other person, or that
Executive has any claims whatsoever against the Company, and the Company
specifically disclaims any liability to or wrongful acts against Executive or
any other person, on the part of itself, its employees or its agents.
 
10. Return of All Company Property and Information.
 
Upon the Separation Date, Executive will immediately surrender to the Company,
without demand, all originals and all copies of any documents, reports, notes,
manuals, memoranda, blueprints, drawings, prototypes, records, photographs, or
other items (whether maintained in tangible, documentary form, or in computer
memory or other electronic format) in Executive’s possession or under
Executive’s control that contain or reflect any confidential or proprietary
information or trade secrets.  In addition, Executive shall promptly return all
Company property, such as files, desktop or laptop computers, software, access
cards, cellular phones, personal digital assistants and pagers.  Unless
specifically authorized in writing, Executive understands that there is no
authority to keep and/or retain any confidential or proprietary information or
trade secrets, either in original format or any copy, whether as a document or
computer file format.
 
11. Confidential Nature of Agreement.
 
Executive agrees the terms and provisions of this Agreement and the fact and
amount of consideration paid pursuant to this Agreement, shall at all times
remain confidential and not be disclosed to anyone not a party to this
Agreement, other than (a) to the extent disclosure is required by law, or (b) to
Executive’s spouse, or (c) to Executive’s attorneys, accountant or tax advisors
who have a need to know in order to render Executive professional advice or
service.  Executive agrees to ensure said individuals maintain such
confidentiality.
 
12. Non-Disparagement.
 
Executive agrees that Executive shall make no statement, oral or written, which
is not truthful or for which Executive lacks a factual basis, and which, by
itself, may significantly or substantially damage the reputation of the Company,
or any director, officer or employee of the Company.  The Company agrees that it
shall make no statement, oral or written, which is not truthful, or for which
the Company lacks a factual basis, and which may significantly or substantially
damage the reputation of Executive.
 
13. Third Party Beneficiaries.
 
This Agreement shall not inure to the benefit of anyone other than Executive and
the Company and its successor and assigns and no third party may bring an action
to enforce any term hereof and no third party beneficiary rights are created by
this Agreement.
 
14. Severability.
 
In the event anyone or more of the provisions contained in this Agreement or any
application shall be invalid or unenforceable in any respect, the validity, the
legality and enforceability of the remaining provisions of this Agreement and
any other application shall not in any way be affected or impaired.
 
15. Entire Agreement.
 
This Agreement contains all the promises, agreements, conditions,
understandings, warranties and representations between the parties hereto with
respect to the subject matter thereof, and there are no promises, agreements,
conditions, understandings, warranties or representations, oral or written,
express or implied, between them with respect to such matters other than as set
forth herein.  Any and all prior agreements between the parties hereto with
respect to such matters are hereby revoked and are deemed null and void.  This
Agreement is, and is intended by the Parties to be, an integration of any and
all prior agreements or understandings, oral or written, with respect to the
subject matter hereof.
 
16. Amendments and Assignments.
 
Any amendment or change to this Agreement shall be reduced to writing and duly
executed by the Parties hereto before the same shall become effective.  This
Agreement may be assigned by the Company.  Executive may not assign the
performance of Executive’s duties under this Agreement.
 
 
 
 
17. Headings.
 
The headings and other captions in this Agreement are for convenience and
reference only and shall not be used in interpreting, construing or enforcing
any portion of this Agreement.
 
18. Acknowledgments.
 
Executive hereby acknowledges that Executive has read this Agreement consisting
of 7 pages, 18 sections and Attachment A; that Executive has had a reasonable
period of time within which to consider this Agreement and fully understands and
accepts all of its terms of Executive’s own voluntary free will; that no
promises or representations have been made other than as expressly stated
herein; that Executive has been advised to consult with an attorney and had an
adequate opportunity to discuss this document with an attorney and has done so
or has voluntarily elected not to do so; and by executing this Agreement and
accepting the considerations outlined herein from the Company, Executive will
abide by the terms hereof.
 
[The remainder of this page has been left blank intentionally.]
 

 
 
 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
 
 

  Ralcorp Holdings, Inc.        By:  /s/ Gregory A. Billhartz               
Gregory A. Billhartz                 Corporate Vice President, General Counsel
and Secretary                By:  /s/ Walter N. George                Walter N.
George     

 
 


 
 
 

Attachment A
 
Re-affirmation
 
I re-affirm the promises, representations and releases in Paragraph 4 of this
Agreement, and acknowledge and agree that by this re-affirmation, I waive any
claims and damages arising on or before the date I sign this re-affirmation.
 
DO NOT SIGN THIS RE-AFFIRMATION BEFORE JUNE 30, 2013 (or such other date as the
parties may agree).
 
 


 
 

  Walter N. George       Date:______________ 